Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered February 17, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The prosecutor’s brief elicitation of the racial composition of the police backup team, while irrelevant, did not have the effect of interjecting improper racial considerations or promoting racial prejudice against defendant (see, People v Dominguez, 275 AD2d 468; People v Ali, 158 AD2d 460, lv denied 76 NY2d 784; compare, People v Alexander, 94 NY2d 382), particularly since the prosecutor was proscribed from making any reference to this evidence in summation.
We perceive no basis for reduction of sentence in this case where defendant was subject to sentencing as a persistent felony offender. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.